UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7580



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-99-119)


Submitted:   November 17, 2005         Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Johnson, Appellant Pro Se. Sara Elizabeth Flannery, Stephen
David Schiller, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wayne Johnson appeals the district court’s order denying

his motion to compel the district court to rule on his motion filed

pursuant to 18 U.S.C.A. § 3582(c) (West 2000 & Supp. 2005).*     We

have reviewed the record and the district court’s order and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Johnson, No. CR-99-119

(E.D. Va. Sept. 19, 2005).    We deny Johnson’s motion to compel

discovery from the district court.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




     *
      To the extent that Johnson seeks to appeal the district
court’s order of July 28, 2005, denying his § 3582(c) motion, we
note that his notice of appeal was untimely as to this order.

                              - 2 -